        Case 4:20-cv-01472-BRW Document 5 Filed 02/23/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

DOUGLAS EUGENE CAUSEY                                                     PETITIONER

v.                                4:20CV01472-BRW

GENE BEASLEY, Warden                                                     RESPONDENT

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED.

      IT IS SO ORDERED this 23rd day of February, 2021.


                                        Billy Roy Wilson______________
                                        UNITED STATES DISTRICT JUDGE




                                            1
